******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATEWIDE GRIEVANCE COMMITTEE v. JOSEPH
               P. GANIM
               (SC 19192)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                            Vertefeuille, Js.
     Argued December 3, 2013—officially released April 15, 2014

  Harold R. Rosnick, with whom, on the brief, were
Bruce L. Levin and Barbara M. Schellenberg, for the
appellant (defendant).
   Patricia A. King, chief disciplinary counsel, with
whom was Suzanne B. Sutton, first assistant chief disci-
plinary counsel, for the appellee (plaintiff).
                          Opinion

   ROGERS, C. J. This case addresses the limits of the
deference that should be afforded to a local standing
committee of the state bar when that committee recom-
mends that an individual, who recently has been
released from prison after serving a lengthy term for
multiple federal felonies that he committed while hold-
ing public office, should be reinstated to the bar and,
therefore, entrusted again with the privilege of practic-
ing law. The defendant, Joseph P. Ganim, was sus-
pended from the practice of law upon presentment by
the plaintiff, the Statewide Grievance Committee, as a
result of his conviction of sixteen federal felony
offenses stemming from actions he took while he was
the mayor of Bridgeport, the state’s largest city.1 Soon
after his release from prison, he applied for reinstate-
ment to the bar. Although a local standing committee
that investigated the defendant’s application recom-
mended that he be reinstated, the trial court rejected
that recommendation and denied the defendant’s appli-
cation. The defendant appeals2 from the trial court’s
judgment, claiming that the court improperly failed to
defer to the standing committee’s recommendation that
he be reinstated and, relatedly, that the court misinter-
preted that committee’s report, committed legal impro-
prieties when reviewing the report, and wrongfully
determined that some of the standing committee’s find-
ings were clearly erroneous. We disagree with these
claims and, accordingly, affirm the judgment of the
trial court.
  The following facts and procedural history are rele-
vant to the appeal. The defendant was admitted to the
Connecticut bar in 1984. He served as mayor of the city
of Bridgeport (city) from 1991 until 2003, when he was
convicted, after a jury trial, of the federal offenses of
racketeering in violation of 18 U.S.C. § 1962 (c), racke-
teering conspiracy in violation of 18 U.S.C. § 1962 (d),
extortion in violation of 18 U.S.C. § 1951, honest ser-
vices mail fraud in violation of 18 U.S.C. §§ 1341 and
1346, bribery involving programs receiving federal
funds in violation of 18 U.S.C. § 666 (a) (1) (B), conspir-
acy to commit bribery in violation of 18 U.S.C. § 371,
and filing false tax returns in violation of 26 U.S.C.
§ 7206 (1). United States v. Ganim, 510 F.3d 134, 136
(2d Cir. 2007), cert. denied, 552 U.S. 1313, 128 S. Ct.
1911, 170 L. Ed. 2d 749 (2008). The events underlying
the defendant’s convictions are summarized, as follows,
in the opinion of the United States Court of Appeals
for the Second Circuit upholding those convictions. ‘‘As
mayor [of the city], [the defendant] was responsible
for the overall operation of municipal government and,
among other responsibilities, had final authority over
the [c]ity’s contracts. During his first campaign for
mayor, [the defendant] became acquainted with Leo-
nard J. Grimaldi (Grimaldi), who acted as a media advi-
sor, and Paul J. Pinto (Pinto), who began as his driver
and aide. [The defendant] developed close relationships
with Grimaldi and Pinto over the years that followed.
Grimaldi subsequently formed a public relations com-
pany called Harbor Communications, of which he was
the sole proprietor and employee. Pinto became associ-
ated with (and later purchased an ownership interest
in) the Kasper Group, a Bridgeport architecture and
engineering firm.
  ‘‘A. [Professional Services Group] Contract Bid
   ‘‘In 1995 and 1996, [the city] was considering priva-
tizing its wastewater treatment facilities. [The defen-
dant] suggested that Grimaldi contact Professional
Services Group (PSG) to act as PSG’s public relations
consultant in connection with its bid for the water treat-
ment contract. Grimaldi then contacted PSG, which
retained him as a consultant for a fee of $30,000. PSG
submitted a proposal for the contract, as did U.S. Water,
a competing firm which was represented by Pinto and
by United Properties. The owners of United Properties,
Albert Lenoci, Sr. and Albert Lenoci, Jr. (the Lenocis),
were [the defendant’s] political benefactors.
  ‘‘After the bids were submitted, [the defendant] told
Pinto that he had decided to award the contract to PSG,
but that Pinto should arrange a financial deal between
PSG and United Properties because [the defendant]
did not want to choose between big supporters. [The
defendant] told Pinto that [i]f they want the deal, they’ll
do it. In turn, Pinto explained to Grimaldi that if PSG
wanted to win the contract, it would have to take care
of the Lenocis. Grimaldi acquiesced, as did PSG upon
his advice. PSG agreed to pay Grimaldi $70,000 more
per year for the contract’s duration, which he was to
pass on to Pinto and the Lenocis. Pinto informed [the
defendant] of the deal, and [the defendant] approved
the selection of PSG to operate the wastewater treat-
ment facilities.
   ‘‘Between May 1997 and April 1999, PSG paid Gri-
maldi roughly $311,396 in consulting fees, much but not
all of which Grimaldi paid to Pinto. Grimaldi and Pinto
used some portion of this money to provide [the defen-
dant] benefits such as entertainment, meals and
clothing.
  ‘‘B. Fifty-Fifty Fee Sharing Agreement
   ‘‘In December 1996, [the defendant] traveled with
Pinto and Grimaldi to Tucson, Arizona. During the trip,
[the defendant] told them they should join forces by
agreeing to split any consulting fees they earned
through future dealings with the [c]ity, and that [the
defendant] would steer contracts to the pair, in return
for which they would tak[e] care of his expenses and
needs. Upon returning to [the city], the three men met
to confirm the agreement. Grimaldi testified that during
that meeting, he and Pinto agreed that . . . a portion
of that money [from the agreement] would be to take
care of [the defendant]. If he needed cash, we would
take care of him. If he needed suits, we’d take care of
him. If he needed shirts, we’d take care of him. Any
needs that he required, off of that 50/50 arrangement,
we would take care of [the defendant]. In exchange for
that, [the defendant] would make sure that all of our
clients would get work from the city if they wanted
it, that he would steer city contracts and jobs to our
clients . . . .
   ‘‘Pursuant to the fee sharing agreement, [the defen-
dant] steered certain projects (some of which are dis-
cussed below) to Pinto’s and Grimaldi’s clients from
February 1997 to April 1999. Meanwhile, Grimaldi and
Pinto provided [the defendant] with cash, meals, fitness
equipment, designer clothing, wine, jewelry and other
items. Also at around that time, Grimaldi employed
[the defendant’s] wife. At [the defendant’s] insistence,
Grimaldi overpaid her, gave her payments in cash and
did not report her income to the Internal Revenue
Service.
  ‘‘C. Bridgeport Energy-Funded Programs
   ‘‘In 1998, [the defendant] had Grimaldi arrange for
Bridgeport Energy—one of Grimaldi’s clients—to con-
tribute [$1 million] to fund a promotional advertising
campaign and the [c]ity’s Clean & Green program,
which demolished and rehabilitated blighted proper-
ties. [The defendant] then arranged for Grimaldi to over-
see the advertising campaign and for one of the Lenocis’
firms, represented by Pinto, to administer the Clean &
Green monies. Pursuant to the fee-sharing agreement,
Grimaldi and Pinto used a portion of their consulting
fees for these programs to benefit [the defendant].
  ‘‘D. PSG Contract Extension & One-Third-Each Fee
Sharing
   ‘‘In late 1998, PSG sought a long-term extension of
its contract to operate the [c]ity’s wastewater treatment
facilities. In a meeting with Grimaldi and Pinto, [the
defendant] told Grimaldi that he would support the
contract extension. In exchange, Grimaldi was to rene-
gotiate his contract with PSG to get more of his con-
sulting fees up front. [The defendant] also directed that
the three men would split those fees—as well as fees
from all future deals with the [c]ity—one-third each.
Grimaldi was to pay [the defendant’s] share to Pinto,
who would hold the fees for [the defendant]. Following
these discussions, Grimaldi successfully renegotiated
his consulting fees with PSG, such that he was paid
$495,000 in a front-loaded deal. On May 27, 1999, [the
defendant] awarded PSG the contract extension. Over
several weeks Grimaldi paid Pinto roughly two-thirds
of the consulting fee, one third of which was for [the
defendant]. Pinto kept [the defendant’s] share mixed
with his own money to avoid detection.
   ‘‘Throughout most of 1999, Grimaldi and Pinto pro-
vided [the defendant]—upon his request—with money
and benefits such as wine, cabinets, home improve-
ments and meals. Pinto stated at trial that I was holding
[the defendant’s] money. When he needed the money,
I’d give it to him or use it the way he directed me
to . . . .
   ‘‘In September 1999, [the defendant] and Grimaldi
had a falling out, and eventually Grimaldi stopped pay-
ing [the defendant’s] portion of the money to Pinto.
From that point forward, [the defendant] shunned Gri-
maldi and prevented his clients from obtaining con-
tracts with the [c]ity.
  ‘‘E. Life Insurance Policy
   ‘‘In early 1999, [the defendant] sought to use [c]ity
funds to purchase a [$1 million] life insurance policy
for himself, as well as for certain [c]ity department
heads as cover. He approached Frank Sullivan (Sulli-
van), a childhood friend who had become a stockbro-
ker, about brokering the deal. [The defendant] approved
the purchase of the policies in April, 1999 without the
[c]ity [c]ouncil’s approval. After the purchase of the
policies was leaked to the media, [the defendant] wrote
to The Hartford Life Insurance Company to request that
his own policy be terminated, but did not fill out the
appropriate paperwork so that the policy would remain
in effect. At the end of the fiscal year, [the defendant]
had the funding for the policies inserted as one of many
summary budget transfers, which were approved by the
[c]ity [c]ouncil.
  ‘‘Sullivan received a $17,500 commission for serving
as the broker for [the defendant’s] policy. Acting on
behalf of [the defendant], Pinto advised Sullivan that if
Sullivan wanted to do more business with the [c]ity, he
would have to pay a kickback. Sullivan subsequently
paid [$5000] in cash for [the defendant] and Pinto to
share.
  ‘‘F. Pension Plans
   ‘‘In the fall of 1999, Sullivan sought to become the
broker of record for two municipal pension plans, Plan
A and Plan B. [The defendant] had Pinto tell Sullivan
that if he wanted the position, Sullivan would have to
give [50] percent of his commissions to [the defendant]
and Pinto. With [the defendant’s] support, Sullivan was
appointed as the broker for the Plan B pension in Sep-
tember 1999. The following year, and again with [the
defendant’s] support, the [d]irector of [f]inance for the
[c]ity . . . retained Sullivan’s investment firm to assist
the city in under-writing the Plan A pension. Sullivan
received $38,000 as the first installment of his brokerage
commission, which he intended to split with Pinto and
[the defendant]. They did not request their respective
cuts, however, as they had become anxious about the
pending federal investigation against them.
  ‘‘G. Juvenile Detention Facility
  ‘‘In early 1999, the [c]ity, pursuant to a [s]tate of
Connecticut project, was attempting to condemn prop-
erty owned by B.C. Sand & Gravel in order to build a
juvenile detention facility. B.C. Sand & Gravel retained
Pinto, agreeing to pay him $100,000 if he successfully
stopped the condemnation. Pinto informed [the defen-
dant] of the agreement, who then exercised his influ-
ence to change the [c]ity’s position on the
condemnation. The [s]tate ultimately abandoned the
project, and, as a result, Pinto received his fee from
B.C. Sand & Gravel. Pinto held [one] half of that fee
for [the defendant’s] benefit pursuant to their usual fee
sharing arrangement, and from that sum provided [the
defendant] with cash and benefits upon his request.
  ‘‘H. United Properties & Dollar-A-Square-Foot
   ‘‘The Lenocis, principals of United Properties, were
seeking in 1998 and 1999 to develop tracts of land in the
[c]ity, including a site called Father Panik and another
called Steel Point. The Lenocis and Pinto worked out
a deal whereby United Properties would pay Pinto [$1]
for each square foot of space they constructed in the
[c]ity in the future. Pinto was to use some of that money
to take care of [the defendant], who in turn lobbied to
get the Lenocis a long-term lease to develop Father
Panik. In 2000, the [c]ity sought bids to develop Steel
Point. In a November 2000 meeting with Pinto and [the
defendant], the Lenocis promised to raise $500,000 for
[the defendant’s] anticipated gubernatorial campaign in
exchange for his commitment to get them the Steel
Point project. But the Lenocis did not bid on the project
when federal search warrants were executed at United
Properties. Because neither the Father Panik nor the
Steel Point projects materialized, [the defendant] and
Pinto received no money in connection with these
projects.
  ‘‘I. False Income Tax Returns
  ‘‘On his 1998 and 1999 income tax returns, [the defen-
dant] failed to report as income $47,996 and $265,733,
respectively, in cash and benefits provided by Pinto
and Grimaldi, including the sums Grimaldi paid to [the
defendant’s] wife.’’ (Internal quotation marks omitted.)
Id., 137–40.
   As a result of the foregoing conduct, the defendant
was convicted as previously described and sentenced
to a total effective sentence of nine years imprisonment,
followed by three years of supervised release.3 He fur-
ther was ordered to pay a total of $148,617 in restitution,
a fine of $150,000 and a special assessment of $1600.
  Because of his federal convictions and upon present-
ment by the plaintiff, the trial court, Arnold, J., sus-
pended the defendant from the practice of law for a
period of nine years, commencing on August 8, 2003.4
See Practice Book § 2-41. Pursuant to the trial court’s
order of suspension, the defendant, as of March 4, 2011,
would have the right to seek permission from the court
to apply for reinstatement to the bar, provided that he
had satisfied certain minimum conditions.5 In no event
would the defendant’s license to practice law be rein-
stated any earlier than August 8, 2011.
   The defendant served approximately seven years of
his prison sentence. He began his three year period of
supervised release in July, 2010.6 On May 19, 2011, the
defendant filed a motion seeking permission to apply
for reinstatement of his license to practice law.7 The
defendant represented that he had met, or exceeded,
all of the conditions set by Judge Arnold as prerequisites
for that application.8 On May 24, 2011, the court granted
the defendant’s motion.
   After publishing notice and conducting an investiga-
tion, the Standing Committee on Recommendations for
Admission to the Bar for Fairfield County (standing
committee) held a hearing on the defendant’s applica-
tion for reinstatement.9 See Practice Book (2011) § 2-
53.10 Thereafter, the standing committee issued a report
in which it concluded that the defendant was presently
fit to practice law and, accordingly, recommended that
he be reinstated.11
   In its report, the standing committee summarized the
opinions of eleven testifying witnesses that the defen-
dant, with whom they were long acquainted,12 was hon-
orable and trustworthy and, therefore, fit to practice
law. Those people included the defendant’s wife and
uncle, two church pastors, two local business owners
and five area attorneys, one of whom was related to
the defendant by marriage. The standing committee
further noted the defendant’s testimony that he
‘‘accept[ed] the verdict from his criminal case and
accepts full responsibility for what occurred’’; that he
wanted his license reinstated because he believed he
was once a good attorney, and could be again, and that
he could continue to help people; that he accepted
that he should be supervised, by his brother or another
attorney, if reinstated; and that he was willing to do
pro bono work as a condition of reinstatement. More-
over, the standing committee found that the defendant
had satisfied the financial obligations imposed along
with his convictions, either with his own funds or by
borrowing from his family.
   The standing committee mentioned the testimony of
the defendant’s supervising probation officer, who had
stated that the defendant had been compliant and had
done all he had been asked to do. Moreover, the proba-
tion officer ‘‘did not see anything that would say that
[the defendant] is not fit to practice law.’’ The standing
committee further cited a March 6, 2012 order of the
United States District Court in the defendant’s criminal
case denying early termination of his supervised
release; see footnote 6 of this opinion; wherein Judge
Arterton had opined, inter alia, that the defendant’s
‘‘community activities . . . serve the purpose of
enhancing his [b]ar readmission chances and his public
status rehabilitation.’’13 The standing committee also
noted that the defendant had not filed for bankruptcy,
and that he had been working for his family’s law firm
and for two other attorneys as a paralegal.
   In its report, the standing committee discussed one
area of inquiry ‘‘that did cause [it] concern . . . .’’ At
the hearing, the defendant had been questioned about
a website created for a company he owned called ‘‘Fed-
eral Prison Consultant,’’ and printouts from that website
were admitted into evidence. The printouts reflected
website statements such as ‘‘what happened to me
should never happen to you or anyone,’’ and ‘‘[i]n Octo-
ber of 2001, I was targeted and indicted by the [f]ederal
[g]overnment on various white collar crimes,’’ and that
the website offers advice from someone who has ‘‘sur-
vived the onslaught.’’ The website stated further that
the defendant ‘‘became entangled in a [f]ederal prose-
cution.’’14
   The standing committee observed that the defendant
had explained the website statements, which suggested
a belief that he had been prosecuted wrongfully, by
testifying as follows: ‘‘And I don’t know if I said it clearly
before is, in my case, I mean I had a fair trial, I had
good lawyers, I had a fair judge, and I live and stand
by the result, I accept the verdict, I was found guilty.
I accept that, I acknowledge that. I took an appeal, I
lost. I took on in whatever way I thought I could and
should, took responsibility and went and did my time
and come out and understand there’s still continuing
consequences.’’ Additionally, according to the defen-
dant, a marketing person had constructed the website,
and it had been reviewed by the plaintiff’s counsel.
Subsequent to being questioned on the website, the
defendant arranged to have most of the previously
quoted language removed.
   In regard to a large volume of letters of recommenda-
tion that the defendant had submitted into evidence,
the standing committee discounted the majority of them
as nonprobative of the defendant’s present fitness to
practice law, because they ‘‘were from 2003 and 2005
and appear to [have been] drafted in connection with
the criminal and sentencing proceedings against [the
defendant].’’ Twenty-six of the letters, however, were
from the fall of 2011 and, therefore, ‘‘did reflect on [the
defendant’s] present fitness to practice.’’15 The standing
committee also found the evidence submitted regarding
the defendant’s work activities while he was in prison
to be ‘‘not . . . particularly probative . . . .’’ The
standing committee noted finally that it had ‘‘received
no evidence or testimony objecting to [the defendant’s]
application for reinstatement.’’
   After finding that the defendant had satisfied the cri-
teria set by Judge Arnold to apply for reinstatement,
that the testimony of the witnesses at the hearing con-
sistently supported a finding of present fitness, and that
all of the evidence presented, with the exception of the
Federal Prison Consultant website, ‘‘point[ed] to the
fact that [the defendant] is presently fit to practice law,’’
the standing committee recommended that the defen-
dant be reinstated to the bar at the time his supervised
release terminated, whenever that should occur.16 It
recommended further, consistent with Judge Arnold’s
order, that he be required to practice for one year under
the supervision of another attorney, and, consistent
with the defendant’s own suggestion, that he be
required to perform 1800 hours of pro bono service as
a condition for reinstatement.
   Thereafter, the standing committee’s report was
transferred to a three judge panel of the Superior Court
to decide whether the defendant’s application should
be granted. See Practice Book (2011) § 2-53.17 On Sep-
tember 27, 2012, the trial court rejected the recommen-
dation of the standing committee and denied the
defendant’s application for reinstatement.
   In its memorandum of decision, the trial court
reviewed the detailed factual underpinnings of the
defendant’s criminal convictions, as previously recited,
and noted that the standing committee, in its report,
had made only brief reference to the crimes of which
the defendant had been convicted and the sentence that
he had received. The court then opined that the standing
committee improperly had considered the conditions
set by Judge Arnold as prerequisites for the defendant’s
right to apply for reinstatement to be the prerequisites
for reinstatement itself. Additionally, the trial court
held, the standing committee had failed to address the
issue of the defendant’s lack of remorse for his criminal
misconduct and, on the record before it, improperly
found that the defendant had admitted and accepted
responsibility for that misconduct. According to the
court, the defendant ‘‘was never asked by counsel or
the [standing] committee whether he [had] committed
the wrongful acts for which he was convicted nine years
ago,’’ and ‘‘[h]e was never asked for, nor did he offer, an
apology or any explanation for the criminal misconduct
that spanned five years.’’ Moreover, the court stated,
the defendant had offered no apologies or acknowledg-
ment of wrongdoing at his earlier suspension hearings
or at the hearing on his application for reinstatement.
In the trial court’s view, the defendant’s remorse, and
acknowledgment that he engaged in criminal miscon-
duct, were ‘‘necessary components of rehabilitation and
a finding of present fitness.’’ Finally, the court discussed
the fact that, following the defendant’s criminal trial,
he had received a sentence enhancement for what the
sentencing judge found to be wilfully false testimony
on material matters. See footnote 3 of this opinion.
In light of that circumstance, the court held that the
standing committee’s finding that all of the evidence,
absent the Federal Prison Consulting website, pointed
to the defendant’s present fitness to practice law, was
clearly erroneous.
   The trial court also discussed the defendant’s ques-
tionable use of a prison substance abuse program to
achieve a sentence reduction;18 the defendant’s Federal
Prison Consulting website, which the standing commit-
tee found did not point to a finding of present fitness;
and the relatively short amount of time that had elapsed
since the defendant’s misconduct, given its serious
nature, particularly since the defendant had spent all
of that time either incarcerated or under supervised
release. According to the court, ‘‘[i]t is hard to credit
the passage of time as an indication of rehabilitation
when it occurs under the watchful eyes of prison guards
and a probation officer. A more appropriate barometer
will involve an assessment of [the defendant’s] conduct
in the years following his discharge from his sentence.’’
  In sum, the trial court ‘‘conclude[d] that the [standing]
committee acted unreasonably and in an abuse of its
discretion in finding that the [defendant] possessed the
necessary traits of good moral character and fitness to
practice law that the profession rightfully demands. The
evidence contained in the record was clearly inadequate
to rebut the reasonable inferences to be drawn from
the extraordinarily serious misconduct spanning five
years, occurring while [the defendant] was in a position
of public trust.
   ‘‘The egregious misconduct at issue was not an iso-
lated error of judgment or a youthful indiscretion but
a deliberate, repeated pattern of dishonesty and corrup-
tion. The crimes [the defendant] was convicted of
directly implicate the core components of honesty,
trustworthiness, and fair-dealing, which are fundamen-
tal to the legal profession.’’ The court ‘‘recognize[d]
that [the defendant] must not only be judged for his
misconduct, but . . . also [must] be judged for his
good conduct, and [that] the record does reflect his
many good qualities. However, the underlying crimes
spanning from 1995–1999, the uncontroverted evidence
that he intentionally gave false testimony in 2003, the
clear evidence in the record that he denied engaging in
the criminal conduct and has never expressed remorse
despite many opportunities to do so, the fact that he
remains under the supervision of federal authorities
and while on federal supervised release, established the
[F]ederal [P]rison [C]onsulting website that the [stand-
ing] committee specifically found did not point to pre-
sent fitness—compel[led] [the court’s] conclusion that
the record cannot substantiate a finding of good moral
character and fitness to practice law.’’ This appeal
followed.
   The defendant claims that the trial court improperly
exceeded the scope of its review when, as to the ques-
tion of his present fitness to practice law, it substituted
its own opinion for that of the standing committee.
He makes a number of subsidiary contentions in this
regard, including that the court improperly considered
as misconduct his false testimony at his criminal trial,
misconstrued the standing committee’s findings regard-
ing the Federal Prison Consulting website, determined
that insufficient time had passed since his misconduct
to permit his reinstatement and set ‘‘a bright line
requirement’’ that he had to show remorse and acknowl-
edge his criminal wrongdoing to be reinstated.19 The
plaintiff disputes each of these contentions and claims
generally that the trial court properly concluded that
the defendant failed to present sufficient evidence, as
was his burden, to establish that he was presently fit
to practice law. We agree with the plaintiff.
    We begin with general principles and standards of
review. ‘‘Fixing the qualifications for, as well as admit-
ting [or readmitting] persons to, the practice of law in
this state has ever been an exercise of judicial power.
. . . This power has been exercised with the assistance
of committees of the bar appointed and acting under
rules of court.’’ (Citations omitted; internal quotation
marks omitted.) Scott v. State Bar Examining Commit-
tee, 220 Conn. 812, 817, 601 A.2d 1021 (1992). ‘‘Although
these committees have a broad power of discretion,
they act under the court’s supervision.’’ Id. Accordingly,
‘‘[i]t is the court, and not the bar, or a committee, which
takes the final and decisive action.’’ (Internal quotation
marks omitted.) Id.
   In deciding whether to accept or reject a standing
committee recommendation on reinstatement to the
bar, the trial court does not take evidence or hear the
matter de novo. Id., 817–18. Rather, it reviews the stand-
ing committee’s ‘‘decision on [the] record to determine
whether [the standing committee] has conducted a fair
and impartial investigation,’’ and whether it ‘‘acted fairly
and reasonably or from prejudice and ill will in its
consideration of the application.’’ (Internal quotation
marks omitted.) Id., 818. Ultimately, the court must
decide whether the standing committee, by approving
or withholding its approval of an application, ‘‘acted
arbitrarily or unreasonably or in abuse of its discretion
or without a fair investigation of the facts.’’ (Internal
quotation marks omitted.) Id. In either admission or
readmission proceedings, the burden is on an applicant
to prove his or her present fitness to practice law.20 In
re Application of Warren, 149 Conn. 266, 274, 178 A.2d
528 (1962); Statewide Grievance Committee v. Rapo-
port, 119 Conn. App. 269, 275 n.3, 987 A.2d 1075, cert.
denied, 297 Conn. 907, 995 A.2d 639 (2010). Accordingly,
in the case of a positive recommendation on reinstate-
ment by the standing committee, the trial court must
ensure that that burden has been satisfied. If the proba-
tive and credited evidence submitted by the applicant,
on the whole, is not sufficient to establish present fit-
ness, a recommendation of reinstatement necessarily
is outside the reasonable range of outcomes to which
a reviewing court should defer under the abuse of dis-
cretion standard.
   As to any subordinate facts found by a standing com-
mittee, the trial court reviews them only for clear error.
A factual determination ‘‘is clearly erroneous only in
cases in which the record contains no evidence to sup-
port it, or in cases in which there is evidence, but the
reviewing court is left with the definite and firm convic-
tion that a mistake has been made.’’ (Internal quotation
marks omitted.) Considine v. Waterbury, 279 Conn.
830, 858, 905 A.2d 70 (2006). The standing committee,
as fact finder, ‘‘determines with finality the credibility
of witnesses and the weight to be accorded their testi-
mony.’’ (Internal quotation marks omitted.) Scott v.
State Bar Examining Committee, supra, 220 Conn. 822.
At the same time, ‘‘[t]he ultimate facts [found by a
standing committee] are reviewable by the court to
determine whether they are reasonable and proper in
view of the subordinate facts found and the applicable
principles of law.’’ (Internal quotation marks omitted.)
Id., 824.
   This court’s review of the trial court’s decision, to
either accept or reject the standing committee’s recom-
mendation, is plenary. See id., 823 (‘‘[b]ecause the trial
court exercises no discretion, but rather is confined to
a review of the record before the [standing committee],
we are not limited to the deferential standard of ‘mani-
fest abuse’ or ‘injustice’ when reviewing [the trial
court’s] legal conclusions about the adequacy of the
evidence before the [standing committee]’’).
   Attorney discipline exists ‘‘for the purpose of preserv-
ing the courts of justice from the official ministration
of persons unfit to practise in them. . . . An attorney
as an officer of the court in the administration of justice,
is continually accountable to it for the manner in which
he exercises the privilege which has been accorded
him. His admission is upon the implied condition that
his continued enjoyment of the right conferred is depen-
dent upon his remaining a fit and safe person to exercise
it, so that when he, by misconduct in any capacity,
discloses that he has become or is an unfit or unsafe
person to be entrusted with the responsibilities and
obligations of an attorney, his right to continue in the
enjoyment of his professional privilege may and ought
to be declared forfeited. . . . Therefore, [i]f a court
disciplines an attorney, it does so not to mete out pun-
ishment to an offender, but [so] that the administration
of justice may be safeguarded and the courts and the
public protected from the misconduct or unfitness of
those who are licensed to perform the important func-
tions of the legal profession.’’ (Citations omitted; inter-
nal quotation marks omitted.) Statewide Grievance
Committee v. Spirer, 247 Conn. 762, 771–72, 725 A.2d
948 (1999).
   Consistent with the foregoing, the primary issue for
determination on a reinstatement application is the
applicant’s present fitness to practice law. In re Appli-
cation of Pagano, 207 Conn. 336, 345, 541 A.2d 104
(1988). ‘‘The court’s fundamental inquiry in addressing
a petition for reinstatement to the practice of law is
whether the attorney has rehabilitated himself or her-
self in conduct and character since the suspension was
imposed.’’ 7 Am. Jur. 2d 177, Attorneys at Law § 115
(2007). The applicant must show that he is presently
fit ‘‘to again exercise the privileges and functions of an
attorney as an officer of the court and confidential
manager of the affairs and business of others entrusted
to his care . . . keeping . . . in view . . . his previ-
ous misconduct, his discipline therefor, and any refor-
mation of character wrought thereby or otherwise as
shown by his more recent life and conduct.’’ In re Kone,
90 Conn. 440, 442, 97 A. 307 (1916).
    To practice law, an individual must possess not only
legal competence and professional capability, but also
good moral character. See Practice Book §§ 2-5A and
2-8 (3); see also Doe v. Connecticut Bar Examining
Committee, 263 Conn. 39, 51, 818 A.2d 14 (2003)
(‘‘[g]ood moral character is a necessary and proper
qualification for admission to the bar’’ [internal quota-
tion marks omitted]). Good moral character is com-
prised of, inter alia, ‘‘[t]he qualities of honesty, fairness,
candor and trustworthiness’’; Practice Book § 2-5A (a)
(1); and ‘‘[r]espect for and obedience to the law . . . .’’
Practice Book § 2-5A (a) (3). We have long held these
qualities to be vital. See Doe v. Connecticut Bar Exam-
ining Committee, supra, 52 (‘‘[N]o moral character
qualification for [b]ar membership is more important
than truthfulness and candor. . . . It is not enough for
an attorney that he be honest. He must be that, and
more. He must be believed to be honest.’’ [Internal
quotation marks omitted.]); In re Peck, 88 Conn. 447,
450, 91 A. 274 (1914) (‘‘[a]s important as it is that an
attorney be competent to deal with the oftentimes intri-
cate matters which may be entrusted to him, it is infi-
nitely more so that he be upright and trustworthy’’);
see also In re O’Brien’s Petition, 79 Conn. 46, 53, 63
A. 777 (1906) (‘‘[i]t is absolutely essential to the use-
fulness of an attorney that he be entitled to the confi-
dence of the community wherein he practices’’ [internal
quotation marks omitted]), overruled on other grounds
by In re Application of Dinan, 157 Conn. 67, 72, 244
A.2d 608 (1968). In Connecticut, ‘‘the ultimate burden
of proving good character rests upon the applicant.’’
(Internal quotation marks omitted.) Doe v. Connecticut
Bar Examining Committee, supra, 51.
   Our rules of practice do not enumerate specific crite-
ria to be used in evaluating an application for reinstate-
ment to the bar. Connecticut courts and those of other
jurisdictions, however, have relied on several consider-
ations, however, among them the following: ‘‘(1) the
[applicant’s] present moral fitness; (2) the [applicant’s]
acceptance of wrongdoing with sincerity and honesty;
(3) the extent of the [applicant’s] rehabilitation; (4) the
nature and seriousness of the original misconduct; (5)
the [applicant’s] conduct following the discipline; (6)
the time elapsed since the original discipline; (7) the
[applicant’s] character, maturity, and experience at the
time of discipline and at present; (8) the [applicant’s]
current competency and qualifications to practice law;
(9) [the applicant’s payment of] restitution; and (10)
the proof that the [applicant’s] return to the practice
of law will not be detrimental to the integrity and stand-
ing of the bar or the administration of justice, or subver-
sive of the public interest.’’ In re Reinstatement of
Wiederholt, 24 P.3d 1219, 1224–25 (Alaska 2001); see
also In re Petition of Pier, 561 N.W.2d 297, 300 n.3
(S.D. 1997) (citing cases from numerous jurisdictions);
annot., 70 A.L.R. 2d 283–93, §§ 11 through 18 (1960)
(enumerating factors); 7 Am. Jur. 2d, supra, § 116, p.
178 (same).21
   In regard to the seriousness of the original miscon-
duct, a pattern of misconduct, rather than one isolated
instance, warrants greater concern.22 See, e.g., State-
wide Grievance Committee v. Schluger, 230 Conn. 668,
680, 646 A.2d 781 (1994); see also Rules of Professional
Conduct 8.4, commentary (‘‘[a] pattern of repeated
offenses, even ones of minor significance when consid-
ered separately, can indicate indifference to legal obli-
gation’’).23 Consequently, ‘‘[t]he more serious the
misconduct, the more time required to meet the burden
of moral trustworthiness.’’ (Internal quotation marks
omitted.) Statewide Grievance Committee v. Rapoport,
supra, 119 Conn. App. 275. Moreover, ‘‘[t]he more egre-
gious the misconduct resulting in disbarment [or sus-
pension], the greater the proof of moral character and
trustworthiness required for reinstatement.’’ (Internal
quotation marks omitted.) Id., 282.24 Thus, when courts
consider the evidence introduced in reinstatement pro-
ceedings of an applicant’s current fitness, they must
evaluate it against the backdrop of the applicant’s prior
misconduct, and ‘‘[inquire] whether the former is of
sufficient weight to overcome the latter.’’ In re Rein-
statement of Wiederholt, supra, 24 P.3d 1227; see also
id. (‘‘[i]t makes little sense to consider a disbarred attor-
ney’s petition for reinstatement entirely in a vacuum,
ignoring the conduct and attitude that led to dis-
barment’’).
  An attorney’s commission of misconduct that results
in criminal convictions, particularly for crimes that
involve elements of dishonesty,25 casts a dark shadow
over his or her fitness to practice law, and typically
results in a lengthy period of suspension or disbarment.
See, e.g., In re Richman, 191 Ill. 2d 238, 241–42, 730
N.E.2d 45 (2000) (denying third petition for reinstate-
ment, after eight years, of attorney disbarred for
defrauding insurance companies, resulting in multiple
federal convictions for mail and wire fraud); In re Peti-
tion of Sowers, 244 Kan. 594, 595, 771 P.2d 933 (1989)
(denying third petition for reinstatement, after nine
years, of attorney convicted of six federal felonies
including conspiracy and fraud); In re Reinstatement
of Hird, 184 P.3d 535, 539–40 (Okla. 2008) (denying
second petition for reinstatement, after fourteen years,
of attorney disbarred for acts which caused large mone-
tary losses to victims and resulted in convictions for
bank fraud and money laundering); see also General
Statutes § 51-91a (c) (requiring that suspension of attor-
ney for conviction of class B felony in Connecticut
court must be for at least five years, and suspension
for conviction of class A felony must be for at least
seven years);26 A.B.A., Compendium of Professional
Responsibility: Rules and Standards (2011 Ed.) standard
5.11 (a) (Standards for Imposing Lawyer Sanctions)
(recommending disbarment, most severe of available
sanctions, as ‘‘generally appropriate when . . . a law-
yer engages in serious criminal conduct,’’ which is
defined to include ‘‘intentional interference with the
administration of justice . . . fraud . . . misappropri-
ation, or theft . . . or an attempt or conspiracy or solic-
itation of another to commit any of these offenses’’).
   Criminal misconduct committed by an attorney while
he or she holds public office, in abuse of the public
trust, is particularly egregious, and creates a daunting
obstacle to proving rehabilitation and present fitness.
See, e.g., In re Gordon, 385 Mass. 48, 50–51, 429 N.E.2d
1150 (1982) (denying second petition for reinstatement,
after sixteen years of disbarment, of former judge con-
victed of larceny and conspiracy in highly publicized
cases involving corruption related to public funds); In
re Reinstatement of Page, 94 P.3d 80, 83 (Okla. 2004)
(denying second petition for reinstatement, after twenty
years, to former district attorney and judge convicted
of racketeering and extortion for receiving bribes in
exchange for influencing criminal proceedings); In re
Application of Gortmaker, 308 Or. 482, 484, 782 P.2d
421 (1989) (denying reinstatement, after nine years, of
former district attorney convicted on eight criminal
counts, including theft, tampering and unsworn falsifi-
cation, for actions taken in his official capacity); In re
Perrone, 565 Pa. 563, 565, 570, 777 A.2d 413 (2001)
(denying second petition for reinstatement, after eight
years, of former public defender convicted of, inter alia,
theft and tampering with public records, for defrauding
city of funds intended for representation of indigent
defendants); Lawyer Disciplinary Board v. Moore, 214
W. Va. 780, 783–84, 796, 591 S.E.2d 338 (2003) (denying
reinstatement, after twelve years of disbarment, of for-
mer governor convicted of multiple federal offenses for
actions taken during election and while holding office);
see also A.B.A. Standards for Imposing Lawyer Sanc-
tions, supra, standard 5.21 (recommending disbarment
as ‘‘generally appropriate when a lawyer in an official or
governmental position knowingly misuses the position
with the intent to obtain a significant benefit or advan-
tage for himself or another’’).
   This is because ‘‘[l]awyers holding public office
assume legal responsibilities going beyond those of
other citizens. A lawyer’s abuse of public office can
suggest an inability to fulfill the professional role of
lawyers.’’ Rules of Professional Conduct 8.4, commen-
tary. ‘‘[M]isconduct by lawyers who are public officials
is more egregious than that of other lawyers because of
the betrayal of the public trust’’; Lawyer Disciplinary
Board v. Moore, supra, 214 W. Va. 792; which can result
in the citizenry losing confidence in the institutions of
government. When an attorney holding public office
engages in misconduct and violates the public trust, he
brings ‘‘disrepute not only on himself, but on all attor-
neys and further on all public officials.’’ In re Reinstate-
ment of Anderson, 51 P.3d 581, 585 (Okla. 2002).
  After reviewing the record with the foregoing princi-
ples in mind, we hold that the trial court correctly deter-
mined that the standing committee acted unreasonably
and, therefore, abused its discretion when it concluded
that the defendant had met his burden of proving that
he was presently morally fit to practice law and, there-
fore, that he should be reinstated to the bar. In short,
given the extensive egregious misconduct that led to
the defendant’s suspension, the evidence he submitted
to show that he had rehabilitated himself fell far short
of what was necessary to prove his fitness with the
requisite degree of confidence so that he again could
be entrusted with the responsibilities of an attorney.
   As the trial court observed, the standing committee
directed very little of its investigation and report to an
examination of the misconduct that led to the defen-
dant’s suspension.27 That misconduct, however, war-
ranted serious attention because, as we have explained,
its severity necessarily informed the extent of the defen-
dant’s burden to show reformation. It was not an iso-
lated instance of misjudgment, but rather, was
extensive in scope, prolonged over a period of five years
and marked by a consistent pattern of dishonesty, self-
interest and violation of the public trust. The defen-
dant’s misconduct was not the unfortunate missteps of
a young and inexperienced attorney, but instead, was
the calculated behavior of a mature, sophisticated attor-
ney who served as the mayor of the state’s largest city.
It resulted in his conviction of sixteen felony offenses
in federal court and a lengthy prison sentence. As Judge
Arterton found when applying multiple sentence
enhancements, the defendant was a ‘‘leader or orga-
nizer’’ of an illegal scheme, and his actions caused large
losses to the government, in excess of $800,000. More-
over, in Judge Arterton’s view, the defendant wilfully
had given materially false testimony at his criminal
trial,28 which occurred in 2003, four years after the ces-
sation of the misconduct for which he was convicted.29
See footnote 3 of this opinion.
   Unfortunately, the losses caused by the defendant’s
misconduct were not merely monetary ones. Because
the defendant held a high public office and repeatedly
abused that office by, inter alia, trading government
contracts and influence for personal remuneration, the
most serious damage he inflicted was to the public trust
in government. When sentencing the defendant for his
crimes, Judge Arterton described ‘‘the extraordinary
harm done to the political system of the [c]ity . . . and
beyond’’ as follows: ‘‘Government corruption breeds
cynicism and mistrust of elected officials. It causes
the public to disengage from the democratic process
because . . . the public begins to think of politics as
‘only for the insiders.’ . . . Thus corruption has the
potential to shred the delicate fabric of democracy by
making the average citizen lose respect and trust in
elected officials and give up any hope of participating
in government through legitimate channels.’’ (Citation
omitted.) United States v. Ganim, United States District
Court, Docket No. 3:01CR263 (JBA), 2006 WL 1210984,
*5 (D. Conn. May 5, 2006). We agree with this
assessment.
   Properly viewed against the backdrop of the defen-
dant’s misconduct and the disrepute it brought upon
himself, the legal profession and government itself, the
evidence of reformation that the defendant presented
to the standing committee, on which the standing com-
mittee expressly relied, fell well short of proving his
present fitness to practice law.30 The defendant’s satis-
faction of the basic prerequisites set by Judge Arnold
to apply for readmission, his service of his criminal
sentence, and his payment of his fines and restitution
were not particularly weighty evidence of his present
moral fitness, because they were compelled acts; there-
fore, they say little about the defendant’s moral rehabili-
tation. See In re Application of Gortmaker, supra, 308
Or. 494 n.13 (‘‘[a]pplicant had no choice in these mat-
ters—the law required him to do them’’); see also A.B.A.
Standards for Imposing Lawyer Sanctions, supra, stan-
dard 9.4 (a) (for purposes of attorney discipline, ‘‘forced
or compelled restitution’’ is neither aggravating nor mit-
igating factor).
   Moreover, the testimony and recent letters of refer-
ence from the defendant’s character witnesses,
although unquestioningly positive and unanimously
favorable, are not sufficient evidence of reformation to
remove the taint of the defendant’s prior misconduct.
‘‘Declarations of good moral character do not necessar-
ily refute the evidence of bad moral character reason-
ably inferable from the prior egregious misconduct.’’
(Internal quotation marks omitted.) Statewide Griev-
ance Committee v. Rapoport, supra, 119 Conn. App.
282. Such testimonials, even when extensive and from
persons in positions of high esteem, often are held inad-
equate to meet the high burden of proof required in
cases of serious, repeated, criminal misconduct. See,
e.g., In re Reinstatement of Wiederholt, supra, 24 P.3d
1230–31; In re Reinstatement of Page, supra, 94 P.3d
84. Given the degree of the defendant’s misdeeds, the
assurances of his supporters, some of whom were fam-
ily members or close personal friends, cannot shoulder
the heavy burden of establishing present fitness.
   We further agree with the trial court that the defen-
dant’s failure to either explain, or acknowledge any
responsibility for, his extensive criminal wrongdoing,
or to express remorse for that wrongdoing, was a highly
relevant consideration in the particular reinstatement
proceeding in the present case.31 Consequently, when
the standing committee recommended reinstatement,
without truly exploring or addressing that matter, it
failed to undertake a fair investigation of the facts and,
therefore, abused its discretion. Although we agree with
the defendant that an applicant’s refusal to admit guilt
and express remorse for the events that led to his or
her suspension is not a per se bar to reinstatement; see,
e.g., In re Hiss, 368 Mass. 447, 455, 333 N.E.2d 429
(1975); In re Reinstatement of Page, supra, 94 P.3d
83–84; we disagree that it is wholly irrelevant; see In
re Reinstatement of Wiederholt, supra, 24 P.3d 1227–28,
1228 n.41 (listing ‘‘numerous jurisdictions . . . [con-
sidering an applicant’s] remorse and consciousness of
prior wrongdoing to be persuasive factors in determin-
ing whether [he or she] currently has the level of moral
and ethical character required for reinstatement’’); par-
ticularly where the applicant stands convicted of multi-
ple felony offenses.32 See Lawyer Disciplinary Board
v. Moore, supra, 214 W. Va. 794–96. Rather, the fact of the
applicant’s denial of responsibility, like the convictions
themselves, ‘‘is simply another piece of evidence to
consider, and to be given such weight as it deserves in
light of the circumstances.’’ Id., 795; see also In re
Reinstatement of Page, supra, 83.
   Here, in light of the extensiveness of the defendant’s
criminal misdeeds, of which he stood convicted after
a jury trial and an unsuccessful appeal, the defendant’s
failure to acknowledge or explain his misconduct, or
to recognize the severity thereof, was a circumstance
that the standing committee needed to explore before
recommending that the defendant could again be
entrusted with the responsibility of practicing law. The
defendant, on the one hand, did not affirmatively state
his belief that he was innocent of the crimes of which
he stood convicted, then attempt to reconcile that belief
with the evidence adduced against him in his criminal
trial and the fact of his multiple convictions. On the
other hand, he did not admit his transgressions, explain
how they had occurred, express contrition therefor or
assure the standing committee that he had changed and
would not reoffend. In the face of receiving neither
an acknowledgment of responsibility, nor some other
plausible explanation, for the defendant’s extensive
record of proven criminal misconduct, and in light of
the other factors weighing against him, the standing
committee simply was not justified in concluding that
that misconduct no longer disqualified the defendant
from practicing law due to his moral unfitness. It bears
repeating that the purpose of suspending an attorney
from the practice of law is not to impose additional
punishment, but to protect the courts and the public.
Statewide Grievance Committee v. Spirer, supra, 247
Conn 771–72. In the absence of a full exploration of
the defendant’s attitude and beliefs regarding his con-
victions, the standing committee could not reliably
ensure this protection.33
  Finally, because the standing committee found that
the defendant’s Federal Prison Consultant website did
not support a finding of present fitness, the trial court
properly took that website into account when it rejected
the standing committee’s recommendation of reinstate-
ment. Because the website, as late as 2011, contained
language that reasonably can be read as suggesting that
the defendant had been targeted and prosecuted
unfairly, the standing committee’s finding in this regard
was not clearly erroneous.34
   In sum, in view of the defendant’s repeated criminal
misconduct occurring over a five year period while he
held public office, which resulted in his conviction of
sixteen federal felony offenses and a lengthy prison
sentence, the evidence that the defendant presented of
his rehabilitation was not sufficient to establish his
present moral fitness, and the uncontroverted evidence
of the defendant’s false testimony in 2003 and his ques-
tionable website statements, on display as late as 2011,
weighed further against him. Evidence that he had ful-
filled the obligations attendant to his criminal sentence
and met the prerequisites to apply for reinstatement,
was employed and not bankrupt, and had garnered the
support of certain members of his community, fell short
of meeting the high burden resulting from his miscon-
duct. We acknowledge that a criminal conviction is not
an absolute bar to regaining a license to practice law
and that, in Connecticut, no statute or court rule directly
answers the question of what period of time constitutes
an adequate period of rehabilitation for an individual
with a record of misconduct comparable to the defen-
dant’s. We are confident, however, that in the present
case, the defendant has not demonstrated a period of
exemplary behavior persisting for a sufficient period
of time to offset his transgressions and, accordingly, to
provide the necessary assurance that he may once again
be entrusted with the practice of law.35 Consequently,
we hold that the trial court properly concluded that
the standing committee abused its discretion when it
determined that the defendant was presently fit to prac-
tice law and recommended his reinstatement.
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
     The defendant was indicted on twenty-four counts and convicted of
sixteen of those counts.
   2
     The defendant appealed to the Appellate Court, and we transferred his
appeal to this court pursuant to General Statutes § 51-199 (c) and Practice
Book § 65-1.
   3
     Pursuant to the United States Sentencing Guidelines, the sentencing
court applied multiple sentence enhancements due to the amount of losses
sustained by the government resulting from the defendant’s criminal activity,
which exceeded $800,000, the defendant’s role as a leader or organizer of
an illegal scheme and the defendant’s obstruction of justice, specifically,
his materially false testimony at trial. See United States v. Ganim, United
States District Court, Docket No. 3:01CR263 (JBA), 2006 WL 1210984, *1
(D. Conn. 2006), aff’d, 510 F.3d 134, 136 (2d Cir. 2007), cert. denied, 552
U.S. 1313, 128 S. Ct. 1911, 170 L. Ed. 2d 749 (2008). The defendant’s sentence
was at the top end of the resulting guidelines range, given the court’s finding
‘‘that the defendant’s conduct was part of a systematic or pervasive corrup-
tion of a governmental . . . office that may cause loss of public confidence
in government . . . .’’ (Internal quotation marks omitted.) Id.
   4
     Soon after the defendant’s convictions, the trial court, Dewey, J., ordered
an interim suspension of the defendant’s license to practice law. Judge
Arnold’s suspension order was issued on March 4, 2010, near the conclusion
of the defendant’s term of imprisonment, and by its terms applied retroac-
tively to August 8, 2003. Because the order was based on a stipulated
agreement between the defendant’s counsel and counsel for the plaintiff,
no evidentiary hearing was held.
   5
     Those conditions included requirements that the defendant: complete a
minimum of twelve hours of continuing legal education, at least six of
which were in the area of professional responsibility; make payment of all
restitution and fines imposed as a result of his convictions; complete a
minimum of 100 hours of community service; and comply with all conditions
of his supervised release. Moreover, in the event the defendant were to be
reinstated, he would be required to practice under the supervision of a
mentoring attorney for one year.
   6
     Approximately one year later, on September 1, 2011, the defendant
requested early termination of his supervised release, which the federal
government opposed. See 18 U.S.C. § 3583 (e) (1). On March 6, 2012, the
United States District Court, Arterton, J., denied the defendant’s request.
   7
     Two months earlier, on March 14, 2011, the defendant had filed with
the court an application for reinstatement to the bar, which was referred
to the Standing Committee on Recommendations for Admission to the Bar
for Fairfield County for investigation. Thereafter, on May 19, 2011, consistent
with Judge Arnold’s earlier order of suspension, the defendant filed a motion
seeking permission to reapply for reinstatement.
   8
     In his March 14, 2011 motion for reinstatement; see footnote 7 of this
opinion; the defendant stated that he had completed thirty-five hours of
continuing education and more than 150 hours of community service.
   9
     Notice was published in the Connecticut Law Journal on May 10, 2011.
The hearing was held on four separate days, concluding on March 5, 2012.
   10
      Practice Book (2011) § 2-53 (a) provides in relevant part that a suspended
attorney’s application for reinstatement ‘‘shall be referred, by the court to
which it is brought, to the standing committee on recommendations for
admission to the bar that has jurisdiction over the judicial district court
location in which the applicant was suspended . . . and notice of the
pendency of such application shall be given to the state’s attorney of that
judicial district, the chair of the grievance panel whose jurisdiction includes
that judicial district court location, the statewide grievance committee, the
attorney or attorneys appointed by the court pursuant to [Practice Book §]
2-64, and to all complainants whose complaints against the attorney resulted
in the discipline for which the attorney was . . . suspended . . . and it
shall also be published in the Connecticut Law Journal.’’
    This subsection was amended and redesignated, in part, as subsection
(f) in 2013. The redesignated provision now provides: ‘‘The application [for
reinstatement] shall be referred by the clerk of the superior court where it
is filed to the chief justice or designee, who shall refer the matter to a
standing committee on recommendations for admission to the bar whose
members do not maintain their primary office in the same judicial district
as the applicant.’’ Practice Book § 2-53 (f).
    11
       Practice Book (2011) § 2-53 (b) provides: ‘‘The standing committee on
recommendations shall investigate the application, hold hearings pertaining
thereto and render a report with its recommendations to the court. It shall
take all testimony at its hearings under oath and shall include in its report
subordinate findings of facts and conclusions as well as its recommendation.
The standing committee shall have a record made of its proceedings which
shall include a copy of the application for reinstatement or readmission, a
transcript of its hearings thereon, any exhibits received by the committee,
any other documents considered by the committee in making its recommen-
dations, and copies of all notices provided by the committee in accordance
with this section.’’
    12
       With the exception of one individual, the persons who testified at the
hearing all had been acquainted with the defendant for at least one decade
and in most cases for more than twenty years.
    13
       During the proceedings before the standing committee, the defendant
had argued, on the basis of his probation officer’s testimony regarding off-
the-record discussions with Judge Arterton, that that judge supported his
application for reinstatement. In her March 6, 2012 order, however, Judge
Arterton wrote that ‘‘[t]he [c]ourt has taken no position on [the defendant’s]
application for bar readmission.’’
    14
       The standing committee’s selective quotation from the website is based
on a partially illegible printout of the website that was admitted into evi-
dence. Later in the hearing, however, a standing committee member accessed
the website and retrieved the full language of the portion at issue. It is
reflected in the hearing transcript as follows: ‘‘[W]hat happened to me should
never happen to you or anyone, but it does and it’s happened to you. I hope
I can help. Regardless of how it happened or why the federal government
has targeted you for criminal prosecution, you absolutely cannot try to
prepare yourself and your family with what lies ahead without expert help
from someone who has been there and who has survived the onslaught. . . .
    ‘‘I’m sure our stories are very similar. We both led successful and prosper-
ous lives and then for whatever reason we became entangled in a federal
prosecution. Rightly or wrongly we became what is literally referred to as
the target of a federal investigation. Once that happened the whole world
began to change. Lawyers, perhaps other experts in federal law were hired,
but in the end all the roads seemed to lead to the same stark and perhaps
unthinkable reality, prison.’’
    15
       Those letters were written by area attorneys and other personal acquain-
tances of the defendant.
    16
       At the time of the standing committee’s recommendation, the defen-
dant’s supervised release was scheduled to terminate in July, 2013.
    17
       Practice Book (2011) § 2-53 (c) provides that, upon receipt of the stand-
ing committee’s report and record of the standing committee proceedings,
‘‘[t]he court shall thereupon inform the chief justice of the supreme court
of the pending application and report, and the chief justice shall designate
two other judges of the superior court to sit with the judge presiding at the
session. Such three judges, or a majority of them, shall determine whether
the application should be granted.’’
    18
       In her order denying the defendant’s request for early termination of
supervised release, which was submitted to the trial court by stipulation of
the parties, United States District Court Judge Arterton stated the following:
‘‘[The] [d]efendant was released by the Federal Bureau of Prisons . . .
one year early because he successfully completed the [Bureau of Prison’s]
Residential Drug Abuse Treatment Program [drug program]. The existence
of any substance abuse problem remains a puzzlement since [the defendant]
made no claim of a substance abuse problem at sentencing, and as a result
the [c]ourt waived the mandatory drug testing condition of supervised
release. Based on the [g]overnment’s notification that [the defendant] had
been admitted to this drug program, the [United States] Probation Officer
petitioned for modification of [the] [d]efendant’s conditions of supervised
release to add a requirement of participation in an approved substance abuse
treatment program. By report dated October 31, 2011 from the Connecticut
Renaissance program, however, [the defendant] was deemed not to need
treatment based on its intake criteria and [the defendant’s] self-report.’’
   At the hearing before the standing committee, the defendant explained
his use of the drug program, claiming that he had been drinking and taking
antianxiety medication to handle stress around the time of his prosecution,
but acknowledging that the potential for a sentence reduction also attracted
him to the drug program. The trial court recognized that the standing commit-
tee apparently ‘‘accept[ed]’’ this testimony, as was its prerogative, and con-
cluded that it would ‘‘not substitute its views on the issue for those of
the standing committee other than to join in Judge Arterton’s ‘puzzlement’
regarding [the defendant’s] use of the [drug] program.’’
   19
      The defendant also claims that the trial court improperly concluded
that the standing committee had confused the conditions set by Judge Arnold
for the defendant’s right to apply for readmission to the bar; see footnote
5 of this opinion; with those necessary for him to gain readmission to the
bar. According to the defendant, the court read one statement in the standing
committee report, which inaccurately suggested that the issue before it was
whether the defendant had met the conditions to apply for readmission,
out of context, and it is clear from the standing committee’s report overall
that it understood that there were distinct criteria for readmission. We agree
that the standing committee’s decision, read in full, reflects that that body
properly understood the issue it was charged with determining. We observe,
nevertheless, that the court’s concern of confusion, as articulated in its
decision, is based on two misstatements of that issue in the standing commit-
tee’s report, as well as one in the defendant’s brief to the standing committee
and one in a question posed by a standing committee member to counsel
at the hearing before the standing committee. Moreover, it appears that the
defendant, when initiating these proceedings, was himself confused about
the protocol for reinstatement. See footnote 7 of this opinion. In any event,
reading the trial court’s decision as a whole, we conclude that the court
properly reviewed the entire substance of the standing committee’s report
and that the stated concern played only a negligible part in the trial court’s
ultimate determination.
   20
      This burden of proof has been codified in our rules of practice. See
Practice Book §§ 2-8 (3) and 2-53 (j). Recently the rules were amended to
provide that an applicant for reinstatement must ‘‘demonstrate by clear and
convincing evidence’’ that he or she has met this burden. Practice Book § 2-
53 (j). We need not decide whether this provision applies retroactively to
govern the defendant’s application because we conclude, for the reasons
hereinafter provided, that the defendant failed to prove present fitness even
under the less vigorous standard of preponderance of the evidence.
   21
      These factors correspond, in part, to the aggravating and mitigating
factors listed in the American Bar Association’s Standards for Imposing
Lawyer Sanctions. See A.B.A., Compendium of Professional Responsibility:
Rules and Standards (2011 Ed.) standards 9.2 and 9.3; see also id., standard
9.22 (defining aggravating factors to include ‘‘[c] a pattern of misconduct
. . . [d] multiple offenses . . . [g] refusal to acknowledge [the] wrongful
nature of conduct . . . [i] substantial experience in the practice of law . . .
[j] indifference to making restitution . . . [and] [k] illegal misconduct’’);
id., standard 9.32 (defining mitigating factors to include ‘‘[d] timely good
faith effort to make restitution or to rectify consequences of misconduct
. . . [f] inexperience in the practice of law . . . [l] remorse . . . [and] [m]
remoteness of prior offenses’’). In evaluating attorney misconduct and
determining appropriate discipline, Connecticut courts have been guided
by the American Bar Association’s standards. See Statewide Grievance
Committee v. Spirer, supra, 247 Conn. 782.
   22
      It is clear that misconduct resulting in suspension may include conduct
unrelated to an attorney’s practice of law. See Statewide Grievance Commit-
tee v. Schluger, 230 Conn. 668, 681 n.17, 646 A.2d 781 (1994) (‘‘[P]rofessional
honesty and honor are not to be expected as the accompaniment of dishon-
esty and dishonor in other relations. So it is that we, in common with other
courts, hold . . . that misconduct, indicative of moral unfitness for the
profession, whether it be professional or nonprofessional, justifies dismissal
as well as exclusion from the bar.’’ [Internal quotation marks omitted.]); see
also Grievance Committee v. Broder, 112 Conn. 269, 274, 152 A. 292 (1930).
   23
      The Rules of Professional Conduct define the rights and obligations of
attorneys practicing within Connecticut. Statewide Grievance Committee
v. Schluger, supra, 230 Conn. 674.
   24
      ‘‘Because a petitioner for reinstatement must demonstrate moral fitness
and good character sufficient to be trusted again, the petitioner must make a
showing of these characteristics that overcome[s] the court’s former adverse
judgment on the petitioner’s character. Accordingly, [courts of our sister
states] have stated that petitioners for reinstatement should be held to an
even higher standard of conduct than first-time applicants because they
have already demonstrated that they are at risk for unethical conduct. The
majority position among courts is that the more culpable the conduct, the
greater the burden for proving one is entitled to reinstatement.’’ (Footnotes
omitted; internal quotation marks omitted.) In re Reinstatement of Wieder-
holt, supra, 24 P.3d 1224; see also Lawyer Disciplinary Board v. Moore,
214 W. Va. 780, 788, 591 S.E.2d 338 (2003) (‘‘A person seeking reinstatement
has the burden of overcoming a prior adjudication of disqualification. The
judgment of disbarment continues to be evidence against the applicant and
he may overcome it only by most persuasive proof.’’ [Internal quotation
marks omitted.]).
   25
      The Rules of Professional Conduct describe professional misconduct,
in part, as an attorney’s ‘‘[commission of] a criminal act that reflects
adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in
other respects’’; Rules of Professional Conduct 8.4 (2); or ‘‘[engaging] in
conduct involving dishonesty, fraud, deceit or misrepresentation . . . .’’
Rules of Professional Conduct 8.4 (3).
   26
      There is no statutory counterpart to § 51-91a that addresses federal
felony convictions, and we have declined to extend the scope of that provi-
sion beyond its terms to apply to such convictions. See Statewide Grievance
Committee v. Spirer, supra, 247 Conn. 777. Rather, in the case of a federal
felony conviction, a court has discretion to either disbar or suspend the
attorney for whatever period it deems appropriate. See id., 780; see also
Practice Book § 2-41 (e).
   27
      Compare, e.g., Statewide Grievance Committee v. Spirer, supra, 247
Conn. 784 (where memorandum of decision included lengthy discussion of
attorney’s involvement in illicit transactions, there was ‘‘no basis upon which
to conclude that the court did not factor into its deliberations the nature
of the defendant’s offenses’’).
   28
      In applying a two level sentence enhancement for obstruction of justice,
Judge Arterton stated the following: ‘‘I find by clear and convincing evidence
that [the defendant’s] trial testimony was so fundamentally and materially
in dispute to that which was given by others whose testimony was corrobo-
rated, that I find that the subject of his denials of any fee splitting deals;
his explanation of where thousands of dollars of cash came from; his explana-
tion that he, not others, paid for many of the items in evidence; his testimony
that his attorney brother’s forbearance of a fee on Pinto’s personal injury
claim constituted reimbursement to Pinto for the home building and furnish-
ing expenses; his denial of having claimed . . . that he had a legal opinion
that authorized him to by-pass the city council to obtain the life insurance,
are examples of material matters on which he gave false testimony with
willful intent, it was not by confusion, mistake or faulty memory.’’ According
to the court, the defendant’s testimony constituted ‘‘a flat out and false
denial,’’ and not mistake, confusion or misunderstanding, ‘‘on material mat-
ters intended to influence the jury with respect to whether or not he had
a guilty role, a criminal role in the schemes [at issue]. It sounded like, if
ever I heard one, a spin to avoid conviction, and it failed when the jury
disbelieved him, credited those with opposite testimony, and convicted him
on [sixteen] counts.’’
   29
      The defendant argues that the trial court improperly made a factual
finding that his testimony at his criminal trial was false and then treated it
as misconduct, and that the standing committee, which is the body charged
with fact finding in reinstatement proceedings, did not make such a finding.
According to the defendant, even if there was evidence in the record that
he had testified falsely, the standing committee was not obligated to credit
it and the court was prohibited from doing so. Moreover, the defendant
contends, if the trial court gave the sentencing judge’s findings as to the
falsity of his testimony preclusive effect in the reinstatement proceedings,
it did so improperly because the requirements of the doctrine of collateral
estoppel were unmet.
   We disagree with the defendant’s characterization of the trial court’s
analysis. The court did not ‘‘find’’ that the defendant had given false testi-
mony, nor did it give the sentencing judge’s findings preclusive effect. Rather,
the court properly observed that there was uncontroverted evidence in the
record—namely, the sentencing transcript from the defendant’s criminal
trial—that the sentencing judge found him to have testified falsely. See
footnote 28 of this opinion. According to the court, therefore, the standing
committee’s finding in its report, that ‘‘[a]ll’’ of the evidence in the record,
aside from the defendant’s website, pointed to his present fitness, was
clearly erroneous.
   We agree with the trial court that the standing committee’s finding regard-
ing the substance of the evidence is not supported by the record, and that
the standing committee’s failure to acknowledge or address the sentencing
transcript was an abuse of its discretion. When a bar applicant has a criminal
history, the views of the judge(s) who oversaw his or her criminal trial(s),
particularly in regard to the applicant’s lack of veracity, are relevant evidence
of unfitness that should not be ignored. See, e.g., In re Application of Koenig,
152 Conn. 125, 129, 204 A.2d 33 (1964); In re Application of Gortmaker,
supra, 308 Or. 488–89.
   30
      We agree with the standing committee that certain other evidence, such
as the defendant’s work activities while imprisoned, and letters of support
that were drafted in 2003–2005 in conjunction with his criminal trial, were
not probative of the issue of the defendant’s fitness to practice law in 2011.
   31
      In regard to the standing committee’s statement, in its report, that the
defendant had ‘‘testified that he accepts the verdict from his criminal case
and accepts full responsibility for what occurred’’; (emphasis added); the
trial court, after reviewing the page of the hearing transcript cited in support
of that statement, disagreed. We agree with the trial court that the standing
committee’s characterization of the cited testimony is inapt, and that the
defendant never actually acknowledged responsibility for his criminal mis-
conduct, as opposed to acknowledging that a jury had found that he had
engaged in that misconduct. Acceptance of the fact of a guilty verdict, after
a jury trial, is distinct from acceptance of responsibility for one’s own
actions, and it is clear from the broader context of the defendant’s testimony
that he was speaking of the former.
   32
      The defendant contends that the trial court improperly held, as a matter
of law, that he necessarily had to be found remorseful, or acknowledge his
criminal wrongdoing, before he could be found presently fit to practice law.
According to the defendant, the court considered remorse and acknowledg-
ment of wrongdoing to be ‘‘a bright line requirement for readmission,’’ and
such a requirement ‘‘is not prescribed by statute or court rule . . . .’’ We
recognize that the trial court did devote a significant portion of its analysis
to the issue of the defendant’s lack of remorse, and it ended that section
of its memorandum of decision by concluding that the standing committee
improperly ‘‘found that [the defendant] was remorseful or acknowledged that
he engaged in the criminal misconduct, which are necessary components of
rehabilitation and a finding of present fitness.’’ (Emphasis added.) At the
same time, however, as we noted previously in this opinion, it is clear that
lack of remorse was not the sole basis for the court’s ultimate determination
that the defendant had not met his burden of proving present fitness.
   To the extent the trial court’s decision can be read as stating a hard
and fast rule requiring remorse, in all cases, as an absolute condition for
reinstatement, we disavow it as legally incorrect. Nevertheless, as we explain
more fully hereinafter, the defendant’s lack of remorse, particularly as it
was not accompanied by an explicit profession of innocence and plausible
explanation for his sixteen criminal convictions, certainly was a proper
consideration in this case, even if it was not a dispositive one. Additionally,
even putting aside the issue of the defendant’s remorse, or lack thereof, we
still would conclude that the other probative and credited evidence in the
record was not sufficient to support the standing committee’s finding of
present fitness. Accordingly, any error by the trial court in this regard was
of no consequence.
   33
      In a reinstatement proceeding, an applicant’s previous criminal convic-
tions, upheld on appeal, are treated as conclusive evidence that the applicant
in fact engaged in conduct that was seriously wrong. Lawyer Disciplinary
Board v. Moore, supra, 214 W. Va. 795. Unless this premise somehow is
shown to be faulty, an applicant’s subjective belief that he did not in fact
engage in wrongful conduct suggests two other possibilities. ‘‘The first possi-
bility is that the [applicant] is, for whatever reason, in such a state of denial
as to be unable to appreciate the difference between reality and imagination
with respect to what he did and did not do. If this is the case, a necessary
premise for rehabilitation (and for the ability to practice law)—the ability
to appreciate the reality of what one is doing and has done—is missing
from the [applicant].
   ‘‘The second possibility is that the [applicant’s] ability to form reasonably
acceptable moral and legal conclusions about his conduct—and his ability
to appreciate and apply the commonly-agreed upon meaning of the law and
the ethical requirements of the legal profession—are so far from adequate
that he similarly has no business practicing law.’’ Id., 795–96. These were
possibilities that the standing committee should have explored in the pres-
ent case.
   34
      We disagree with the defendant’s contention that in fact, the standing
committee found the website to be ‘‘neutral’’ evidence, simply because the
standing committee report included a recitation of the defendant’s testimony
explaining the website statements. In its concluding portion, the standing
committee report states clearly that ‘‘[a]ll of the evidence presented . . .
other than . . . the Federal Prison Consultant website, point[s] to the fact
that [the defendant] is presently fit to practice law.’’ (Emphasis added.)
Additionally, the report provides that the line of questioning concerning the
website ‘‘cause[d] concern for the [standing] [c]ommittee.’’ Fairly read, these
statements indicate that the standing committee considered the website to
be evidence unfavorable to the defendant.
   35
      Although we agree with the defendant that a person’s good behavior
while he or she is incarcerated or on supervised release is not entirely
incompetent evidence of his or her rehabilitation, we also concur with the
trial court that a person’s ability to maintain the straight and narrow outside
the confines of a structured and supervised life lends much stronger support
to a finding of moral fitness. We reiterate that the defendant applied for
reinstatement less than one year after serving his prison term, while he
remained on supervised release. Although the rules of practice in effect at
the time permitted his application, they since have been amended to provide
that an application for reinstatement shall not be filed until, inter alia, ‘‘[t]he
applicant has successfully completed any criminal sentence including, but
not limited to, a sentence of incarceration, probation, parole, supervised
release, or period of sex offender registration and has fully complied with any
orders regarding conditions, restitution, criminal penalties or fines . . . .’’
(Emphasis added.) Practice Book § 2-53 (d) (4).